Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Gotoh US 4,283,748 teaches the general known state of the art of power accumulation systems comprising relay foreign matter removal via pulse(s) (See Abstract). Wang et al. US 2020/0317076 teaches the general state of the art of power accumulation systems comprising relay weld checking (See Abstract) with a circuit structure comprising three relays, one of said three relays comprising a series resistor (See FIGURE 2). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836